Citation Nr: 0931738	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  00-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating greater than 
20 percent between December 7, 1998, and December 5, 2002, 
and greater than 40 percent thereafter, for a low back 
disability.

2.  Entitlement to an effective date earlier than December 5, 
2002, for a grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to July 
1972 and from June 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.  A videoconference Board hearing was held before 
the undersigned in June 2001.

In June 2002 and September 2003, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.

The Board observes that, in an August 2006 rating decision, 
the RO proposed to discontinue the Veteran's entitlement to a 
TDIU.  As will be explained below, the Veteran's claims file 
was lost at some point between the August 2006 rating 
decision and October 2007 and had to be rebuilt.  It is not 
clear from a review of the Veteran's rebuilt claims file, 
however, whether the RO subsequently implemented the proposed 
reduction and discontinued the Veteran's entitlement to a 
TDIU or whether the Veteran continues to receive a TDIU.

Unfortunately, as will be explained below, the appeal is 
REMANDED again to the RO/AMC.  VA will notify the Veteran if 
further action is required on his part.




REMAND

The Veteran contends that his service-connected low back 
disability is more disabling than currently evaluated.  He 
also contends that he is entitled to an effective date 
earlier than December 5, 2002, for the grant of a TDIU.

After the Board remanded this appeal in September 2003 to the 
RO/AMC for additional development, it appears that the 
Veteran's original claims file was lost and had to be rebuilt 
in October 2007.  A review of the rebuilt claims file shows 
that there are large gaps in the records that were rebuilt, 
including prior to February 2003 and between August 2006 and 
October 2007.  Specifically, copies of both of the rating 
decisions dated in April 1999 and March 2003 which form the 
basis of the Veteran's current appeal are not included in the 
rebuilt claims file.  Also missing from the rebuilt claims 
file is a copy of the Board's June 2002 remand and the 
transcript of the June 2001 videoconference Board hearing.  A 
Decision Review Officer indicated on the April 2009 
Certification of Appeal (VA Form 8) that "some information 
is not available" but did not indicate what information was 
not available or the efforts made by the RO/AMC to obtain the 
missing information.  The Board finds that, in light of the 
VCAA's duty to assist, the significant gaps in the appellate 
record in the Veteran's rebuilt claims file preclude 
adjudicating the claims on appeal until the RO/AMC provides 
more information about any attempts to obtain the missing 
records.  

The Veteran's service representative stated in a July 2009 
Informal Brief that there were missing records dated prior to 
March 2003 which could be obtained from its field office in 
Huntington, West Virginia.  Further, although the Veteran 
stated in April 2006 that he had no further information or 
evidence to submit in support of his claims, it is not clear 
whether all of the Veteran's treatment records have been 
obtained and associated with the rebuilt claims file.  The 
service representative also requested that the Veteran be 
scheduled for an RO hearing before a Decision Review Officer.  
Thus, on remand, the RO/AMC also should attempt to obtain the 
Veteran's up-to-date VA and private treatment records.  The 
RO/AMC also should schedule the Veteran for an RO hearing 
before a Decision Review Officer.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his service 
representative to provide copies of all 
relevant documents dated prior to February 
2003, to include the April 1999 and March 
2003 rating decisions, which may be in 
their possession.  Specifically, ask the 
Veteran's service representative to 
provide copies of all VBA records dated 
prior to February 2003 which may be in the 
possession of its field office in 
Huntington, West Virginia.  A copy of any 
response(s), to include a negative reply, 
should be included in the rebuilt claims 
file.

2.  Contact the Veteran and/or his service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for a low back disability 
since 1998.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the rebuilt claims file.

3.  Conduct another search for the 
Veteran's missing claims file.  If the 
claims file cannot be located, then make a 
formal finding as to the unavailability of 
the Veteran's original claims file.  A 
copy of this formal finding documenting 
all attempts by the RO/AMC to obtain the 
Veteran's original claims file should be 
included in the rebuilt claims file.

4.  Schedule the Veteran for a hearing at 
the RO before a Decision Review Officer 
(DRO).  A copy of the hearing notice 
letter should be included in the rebuilt 
claims file.  A copy of the RO hearing 
transcript or the DRO Informal Conference 
Report also should be included in the 
rebuilt claims file.

4.  Then, readjudicate the claims for a 
disability rating greater than 20 percent 
between December 7, 1998, and December 5, 
2002, and greater than 40 percent 
thereafter, for a low back disability and 
for an effective date earlier than 
December 5, 2002, for a grant of a TDIU.  
If the benefits sought on appeal remain 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

